Citation Nr: 1119239	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a chronic gastrointestinal disorder to include ulcerative colitis claimed as the result of herbicide exposure.

2.  Entitlement to service connection for a chronic skin disorder to include psoriasis claimed as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of service connection for a chronic gastrointestinal disorder to include ulcerative colitis claimed as the result of herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a December 2010 hearing, the Veteran indicated that he wished to withdraw his claim of service connection for a chronic skin disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for service connection for a chronic skin disorder, to include psoriasis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his December 2010 hearing the Veteran withdrew his appeal for service connection for a chronic skin disorder to include psoriasis.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for this issue, and this appeal for service connection for a chronic skin disorder to include psoriasis is dismissed.


ORDER

The appeal for service connection for a chronic skin disorder to include psoriasis, claimed as the result of herbicide exposure, is dismissed.


REMAND

In July 2010 the Veteran requested that VA obtain his VA medical records from the Tampa, Florida, VA Medical Center (VAMC) dated in April 1994, August 1994, and September 1995.  He noted that these records related to his colon operations.  A review of the record indicates that such records have not been requested or obtained.  Accordingly, the Veteran's claim must be remanded so that these records can be obtained and associated with the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2).

The service treatment records indicate that the Veteran had diarrhea and that he complained of indigestion.  The record shows that the Veteran has had Crohn's disease/gastrointestinal problems since the early 1990s.  The Veteran has testified that he had gastrointestinal problems during service and has had continuous gastrointestinal problems ever since service.  He submitted a private medical opinion in January 2011 which indicated that the Veteran's current disability is related to military service.  The Board notes that the Veteran has not had a VA medical examination regarding his claim and that the January 2011 medical opinion was made without all the pertinent VA medical records having been obtained.  After the relevant medical records have been obtained a VA medical opinion should be obtained.  See 38 C.F.R. § 3.159(c)(4).

In December 2010 the Veteran submitted an article which the Veteran asserts shows that his Crohn's disease is aggravated by his service-connected PTSD.  The Veteran should be sent notice meeting the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) regarding secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which includes an explanation of the type of evidence necessary to establish a claim for service connection, including service connection as secondary to a service- connected disability.

2.  Obtain the Veteran's Tampa VAMC treatment records, including surgical records dated, from  January 1992 to February 1998.

3.  Obtain the Veteran's VA medical records dated from July 2009 to present.

4.  When the above action has been accomplished, afford the Veteran the appropriate VA examination.  The examiner should be provided the claims file for review prior to the examination.  This should include review of the service treatment records, post-service treatment records, the internet article about Crohn's disease and PTSD printed by the Veteran in December 2010, and the January 2011 opinion of Dr. Ira Shafran.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his current gastrointestinal disorder to include ulcerative colitis is directly related to the Veteran's period of active military service.  If the examiner disagrees with the January 2011 opinion of Dr. Shafran, the examiner should provide a rationale.  The examiner should also opine whether it is at least as likely as not that the Veteran's current gastrointestinal disorder to include ulcerative colitis is aggravated by the Veteran's service-connected PTSD.  Rationale for all opinions should be provided.  If the Veteran does not report for the examination, the examiner should review the Veteran's claims file and provide the requested opinions based on the evidence contained in the claims file.

5.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.  The supplemental statement of the case should provide the regulations with regard to secondary service connection and include review of all evidence received since the November 2009 statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


